PER CURIAM:
Pursuant to our remand,1 the district court for the Eastern Disrict of Texas has examined Appellant’s complaint in his action before the district court for the Western District of Oklahoma. The district court for the Eastern District of Texas again concluded that Appellant’s claim was identical to that dismissed in the Western District of Oklahoma. We affirm, concluding that the doctrine of direct estoppel bars the claim.2

. Myers v. Ampex, Inc., 491 F.2d 1103 (5th Cir. 1974).


. See Estevez v. Nabers, 219 F.2d 321 (5th Cir. 1955); 9 Wright & Miller, Federal Practice and Procedure: Civil § 2373, at 238-39.